Citation Nr: 1132178	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hand disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1975 to July 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a right wrist and hand disorder.

In February 2007, the Veteran entered a notice of disagreement with respect to the November 2006 rating decision and a statement of the case was issued in February 2008.  In the Veteran's March 2008 substantive appeal (VA Form 9), he limited his appeal to issue of entitlement to service connection for a right hand disorder.  As such, the Veteran did not perfect his appeal with respect to service connection for a right wrist disorder in a timely manner following the issuance of the February 2008 statement of the case.  See 38 C.F.R. § 20.202 (2010).  Inasmuch as the RO has not taken any action to indicate to the Veteran that this issue remains on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as this issue.  Therefore, the only issue currently pending before the Board is entitlement to service connection for a right hand disorder.    

The Board notes that the Veteran submitted additional evidence in May 2009 that had not been considered in the February 2008 statement of the case; however, he waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304 (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is seeking service connection for a right hand disorder, which he contends he developed as the result of an in-service right hand fracture.  He specifically alleges that he currently has arthritis of the right hand and experiences swelling and weakness.  The Veteran's service treatment records from October 1977 and November 1977 reflect that the Veteran fractured his right fifth metacarpal, which was treated with a cast.  Post-service treatment records submitted by the Veteran reflect a diagnosis of right De Quervain's tenosynovitis (inflammation of the tendons on the thumb side of the wrist).

As the evidence of record reflects the Veteran's in-service treatment for a right hand fracture and a currently-diagnosed right hand/wrist disorder as well as his statements regarding weakness and swelling, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran has a right hand disorder that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right hand disorder since service, to include Birmingham Internal Medicine Associates.  Thereafter, any identified records, to include those from the Birmingham Internal Medicine Associates  and the Birmingham, Alabama, VA Medical Center dated from April 2006 to the present, should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right hand disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Birmingham Internal Medicine Associates and the Birmingham, Alabama, VA Medical Center dated from April 2006 to the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right hand disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner must identify all right hand disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that such diagnosed right hand disorder is etiologically related to the Veteran's military service, to include his in-service fracture of the right fifth metacarpal.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his right hand disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


